Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  LAN LI, et al.,                                    )
                                                     )
  Plaintiffs,                                        )
                                                     )
  v.                                                 ) Civil Action No. 16-81871-Civ-Marra
                                                     ) LEAD CASE
  JOSEPH WALSH, et al.,                              )
                                                     )
  Defendants.                                        )
                                                     )
  LAN LI, et al.,                                    )
                                                     )
  Plaintiffs,                                        )
                                                     )
  v.                                                 ) Civil Action No. 19-80332-Civ-Marra
                                                     )
  PNC BANK N.A., and RUBEN RAMIREZ,                  )
                                                     )
  Defendants.                                        )
                                                     )

        PLAINTIFFS’ MOTION TO COMPEL AND FOR SANCTIONS REGARDING
                     DEPOSITION OF JOSEPH J. WALSH, SR.

         NOW COMES the Plaintiffs, LAN LI, WANG SHUANGYUN, ZHANG, WENHAO,

  SHI SHA, LOU HAO, XIANG CHUNHUA, KUANG YAOPING, ZHU BEI, DENG QIONG,

  ZHU QIONGFANG, GAN ZHILING, LI CUILIAN, TANG YULONG, ZHANG LILI, RAN

  CHEN, JUNQIANG FENG, XIANG SHU, YING TAN, XIONG TAO, WANG YUANBO,

  JIANG SHU, FEI YING, LI CHAOHUI, WEI RUJING, ZHOU JUEWEI, CHEN YAN, GU

  CHENGYU, PAN HONGRU, ZHU DONGSHENG, LI MIN, YE CHUNNING, KANG

  YAJUN, TANG CHEOK FAI, LI DONGSHENG, WANG XIAONAN (collectively the

  “Chinese Plaintiffs”), REZA SIAMAK NIA, MOHAMMADREZA SEDAGHAT,

  MOHAMMAD ZARGAR, ALI ADAMPEYRA, SHAHRIAR EBRAHIMIAN (collectively the

  “Iranian Plaintiffs”), and HALIL ERSEVEN (the “Turkish Plaintiff”), (collectively the

                                                 1
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 2 of 9




  “Represented Plaintiffs”), by and through their undersigned counsel, and pursuant to the Federal

  Rule of Civil Procedure (“FRCP”) 37 and Local Rule 26.1, submits this Motion to Compel the

  Deposition of JOSEPH J. WALSH, SR., (“Walsh”). In support of this motion, Represented

  Plaintiffs state the following:

  I.         Introduction and Background

         As this Court is undoubtedly aware, Walsh effectively removed himself from these

  proceedings beginning in November of 2018, when Walsh filed his last pleading with the Court

  [D.E. 383]. Counsel for Walsh filed a Motion to Withdraw on May 23, 2019 [D.E. 467], and it

  was granted by this Court on June 10, 2019 [D.E. 469]. As of September 17, 2019, this Court

  had received two separate notices of undeliverable mail and declared that the Court would no

  longer send notices to Walsh until a new address was provided for service [D.E. 540]. No such

  new address has been provided to date.

         Represented Plaintiffs previously filed a Motion to Compel Walsh to Participate in

  Discovery on October 3, 2019, after he failed to appear for his first duly noticed deposition,

  which was originally scheduled for August 8, 2019 [D.E. 544]. On October 28, 2019, this Court

  partially granted the Motion and ordered Walsh to appear for his deposition, rescheduled for

  November 10, 2019, and comply with Represented Plaintiffs’ discovery requests [D.E. 559].

  Walsh ignored the order of this Court and did not appear for his second duly noticed deposition.

  On April 22, 2020, Represented Plaintiffs moved for sanctions against Walsh for failure to

  appear, in the form of striking his pleadings and an entry of default. [D.E. 622]. On May 12,

  2020, the Court denied that motion but entered an order for attorney’s fees. [D.E. 632]. Walsh

  has failed to satisfy the attorney’s fees order entered by the Court.




                                                    2
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 3 of 9




         On May 31, 2020, Represented Plaintiffs noticed Walsh’s deposition to take place on

  June 11, 2020, at the offices of Represented Plaintiffs’ local counsel Matthew Fornaro, located in

  Coral Springs, Broward County, Florida. A copy of the Notice of Taking Deposition of Joseph J.

  Walsh, Sr., is attached hereto as Exhibit “A.” In addition, Represented Plaintiffs sent a copy of

  the deposition notice to the last known email address for Walsh. A copy of that email is attached

  hereto as Exhibit “B.” Walsh did not appear for his third duly noticed deposition on June 11,

  2020. The Certificate of Non-Appearance (the “CNA”) is attached hereto as Exhibit “C.”

         Walsh has never received, let alone sought, a protective order for any responses to

  Represented Plaintiffs’ discovery requests or for his depositions. This act of noncompliance is

  the latest example of the brazen pattern of behavior exhibited by Walsh towards this Court, these

  Plaintiffs, and the judicial proceedings in general. Represented Plaintiffs have been, are, and will

  continue to be, prejudiced by Walsh’s repeated refusal to participate and cooperate in discovery,

  specifically by failing on three separate occasions to appear for his deposition. As a direct result

  of Walsh’s latest failure to participate or cooperate in the discovery process, Represented

  Plaintiffs have incurred additional attorney’s fees and costs, including but limited to the expense

  of obtaining the latest CNA.

  II.        Argument

         A. The Court Should Sanction Joseph J. Walsh, Sr., for his Failure to Appear for
            Deposition

         Represented Plaintiffs served their Notice of Deposition upon Walsh via email on May

  20, 2020 and certified mail return receipt on May 31, 2020. In line with the Court’s September

  17, 2019 minute entry, Represented Plaintiffs used the only mailing address currently on file

  with the Court [D.E. 540]. In addition, Represented Plaintiffs delivered a copy of the deposition

  notice by email. (Exhibit C). This now stands as the third deposition that Walsh has failed to

                                                   3
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 4 of 9




  appear for after being duly served with notice. Moreover, the second duly-noticed deposition

  was ordered by this Court. See DE 559.

         FRCP 37(d)(1) provides that this Court may, in its discretion and upon motion, impose

  sanctions against Walsh for his repeated failures to appear at his own deposition after being duly

  served with proper notice. Given the recent pattern of conduct by Walsh, it is beyond apparent

  that Walsh has abandoned his efforts to defend this suit, and that his failure to appear at his third

  duly-noticed deposition was willful and unexcused.

         A “party desiring to take the deposition within the State of Florida of any person upon

  oral examination must give at least seven (7) days’ notice in writing to every other party to the

  action and to the deponent (if the deposition is not of a party).” Local Rule 26.1(h). Represented

  Plaintiffs complied with this requirement for both methods of service chosen, email and certified

  mail return receipt.

         FRCP 37 authorizes a court to enter a myriad array of sanctions against noncompliant

  parties who fail to appear for their own depositions, including awarding fees and costs to the

  movant, up to striking the noncompliant party’s pleadings and entering a default judgment

  against them. “The extensive sanctions available to courts under Rule 37 for failure to comply

  with discovery orders are necessary to compensate the court and parties, facilitate discovery and

  deter abuse of the discovery process.” Sutherland v. Mesa Air Group, Inc., 98-10061-CIV, 2003

  WL 21402549, at *2 (S.D. Fla. June 6, 2003) (court struck answer and entered default judgment

  against noncompliant party). Pro Se parties are subject to the same rules and sanctions as

  represented parties under FRCP 37. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

         FRCP 37 does not require a court to formally issue an order compelling discovery prior

  to authorizing sanctions. See Allstate Ins. Co. v. Palterovich, No. 04-21402, 2008 WL 2741119,



                                                    4
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 5 of 9




  at *1, n.2 (S.D. Fla. 2008). In this circumstance in particular, Represented Plaintiffs respectfully

  submit that sanctions are warranted against Walsh for failure to appear at his third duly noticed

  deposition. As a party to this action, Walsh is obligated to appear for his deposition, and despite

  being given such proper and reasonable notice as is required under FRCP 37 and Local Rule

  26.1(h), he has repeatedly refused to do so. Pursuant to FRCP 37(d)(3), an order of sanctions

  striking his pleadings and entering a notice of default against Walsh would be appropriate here.

         Prior to the imposition of a default judgment sanction against a noncompliant party under

  FRCP 37, courts within the Eleventh Circuit must satisfy the following test: (i) willful or bad

  faith noncompliance by the defendant; (ii) prejudice to the opposing party; and (iii) no adequate

  lesser sanctions are available to the opposing party. See Malautea v. Suzuki Motor Company,

  Ltd., 987 F.2d 1536, 1542 (11th Cir. 1993). A finding of bad faith can be had where the

  noncompliant party “has made the discovery process…unnecessarily complicated and difficult.”

  Silver Creek Farms, LLC v. Fullington, 16-80353-CV-MARRA/MATTHEWMAN, 2017 WL

  4339650, at *5 (S.D. Fla. 2017) (noncompliant party “constantly” changed counsel, ignored

  court orders to participate in discovery, and did not respond to written discovery requests).

  Walsh’s counsel withdrew from the case more than a year ago, and since no new counsel has

  appeared on his behalf, he is therefore an unrepresented Pro Se party in this proceeding. Walsh

  has made no affirmation of an intention to comply with any discovery requests or orders in this

  matter and has insisted on a pattern of continued willful noncompliance. Indeed, Walsh has gone

  so far as to ignore an order of this Court directing him to appear for a deposition after Plaintiffs

  had filed a motion to compel. Represented Plaintiffs have been, are, and will continue to be,

  prejudiced by Walsh’s failure to participate or cooperate in the discovery process. Although the

  Court ordered payment of attorney’s fees [D.E. 632] for Walsh’s failure to appear at his prior



                                                    5
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 6 of 9




  deposition, Walsh has disregarded that order and has failed to satisfy the payment obligation. As

  a party to the proceedings, Walsh is capable of providing relevant and potentially crucial

  information surrounding Represented Plaintiffs’ claims. In light of an apparent disregard for

  proceedings before this Court, it would appear that Walsh has effectively bowed out from the

  action at hand. Subsequently, at this juncture, there are no lesser adequate sanctions available.

         Accordingly, Represented Plaintiffs request the imposition of sanctions against Walsh for

  failure to appear at his deposition pursuant to FRCP 37(d)(3). Specifically, Represented

  Plaintiffs request sanctions of striking the pleadings of Walsh and entering a notice of default

  pursuant to FRCP 37(b)(2)(A)(iii) and FRCP 37(b)(2)(A)(vi). Represented Plaintiffs request the

  imposition of additional sanctions against Walsh of fees and costs pursuant to FRCP 37(a)(5) and

  37(d)(3).

         B. In the Alternative, if the Court Declines to Impose Sanctions, Plaintiffs Request
            an Order Compelling Walsh To Appear for a Deposition at a Date in the Near
            Future

         In the alternative, if the Court declines to impose sanctions under FRCP 37(d)(3),

  Plaintiffs move for entry of an order compelling Walsh to appear at a deposition on a specified

  date in the near future. FRCP 37(a)(3)(C) permits Represented Plaintiffs to seek an order

  compelling discovery or disclosure related to a deposition. As a party to this litigation, and in

  light of his refusal to appear, Walsh can be ordered by the Court to appear for a duly rescheduled

  and noticed deposition.

         Represented Plaintiffs served the Notice of Deposition upon Walsh via email on May 20,

  2020 and certified mail return receipt on May 31, 2020. In line with the Court’s September 17,

  2019 minute entry, Represented Plaintiffs used the only mailing address currently on file with

  the Court [D.E. 540]. Despite being properly noticed of his deposition via the only avenues



                                                   6
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 7 of 9




  known to this Court and Represented Plaintiffs, Walsh refused to appear. Consequently,

  Represented Plaintiffs are forced to seek assistance from this Court, in the alternative, in the

  form of an order compelling Walsh’s attendance at his deposition, to be scheduled in accordance

  with Local Rule 26.1(h), seven (7) days from the date of the order.

  III.       Conclusion

         Accordingly, Represented Plaintiffs respectfully request that this Court enter an order: (a)

  imposing sanctions on Joseph J. Walsh, Sr., in the form of striking his pleadings to permit entry

  of default, along with an award of fees and costs incurred in bringing this motion; or (b)

  compelling Joseph J. Walsh, Sr., to appear for his deposition at the offices of local counsel

  Matthew Fornaro in Coral Springs, Broward County, Florida within seven (7) days of the order;

  and (c) any other and such further relief as this Court finds just and proper.

         LOCAL RULE 7.1(a)(3) AND FRCP 26(c)(1) GOOD FAITH CONFERENCE

         Counsel for Represented Plaintiffs hereby certifies that they have attempted to confer

  with all parties and/or non-parties who may be affected by the relief sought in this motion in a

  good faith effort to resolve by agreement (without court action) the issues raised in this motion

  and have been unable to do so.

  Dated: New York, New York
         June 19, 2020
                                                        By: /s/ Katherine Burghardt Kramer
                                                        Dai & Associates, P.C.
                                                        Katherine Burghardt Kramer, Esq.
                                                        RongPing Wu, Esq.
                                                        Joshua D. Levin-Epstein, Esq.
                                                        (Pro Hac Vice)
                                                        1500 Broadway, 22nd Floor
                                                        New York, NY 10036
                                                        Tel. No.: (212) 730-8880
                                                        Email: kkramer@daiassociates.com
                                                        Attorneys for Represented Plaintiffs



                                                    7
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 8 of 9




                                    CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on June 19, 2020, the foregoing document is being served this
     day on all counsel of record or pro se parties identified on the attached Service List in the
     manner specified, either via e-mail or U.S. Mail.

                                                        By: /s/ Katherine Burghardt Kramer
                                                         DAI & ASSOCIATES, P.C.
                                                         Katherine Burghardt Kramer, Esq.
                                                         (Pro Hac Vice)
                                                         1500 Broadway; 22nd Floor
                                                         New York, NY 10036
                                                         Tel. No.: (212) 730-8880
                                                         Email: kkramer@daiassociates.com
                                                         Attorneys for Represented Plaintiffs

                                          SERVICE LIST
                               Lan Li, et al., v. Joseph Walsh, et al.
                                   Case No. 9:16-cv-81871-KAM


   Matthew Fornaro                                     Larry A. Zink, Esq.
   Matthew Fornaro, P.A.                               Zink, Zink & Zink Co., L.P.A.
   11555 Heron Bay Blvd; Ste. 200                      Florida Office:
   Coral Springs, FL 33076                             1198 Hillsboro Mile – Suite 244
   Tel: (954) 324-3651                                 Hillsboro Beach, FL 33062
   Email: mfornaro@fornarolegal.com                    Ohio Office:
                                                       3711 Whipple Avenue, N.W.
                                                       Canton, OH 44718-2933
                                                       Email: zinklaw3711@yahoo.com
                                                       Attorney for KK-PB Financial, LLC

   Gregory R. Elder, Esq.                              Adam T. Rabin, Esq.
   Law Offices of Gregory R. Elder, LLC                Robert C. Glass, Esq.
   108 SE 8th Avenue, Suite 114                        McCabe Rabin, P.A.
   Fort Lauderdale, FL 33301                           1601 Forum Place, Suite 201
   Email: gelderlaw@gmail.com                          West Palm Beach, FL 33401
                                                       Email: arabin@mccaberabin.com
                                                       rglass@mccaberabin.com
                                                       e-filing@mccaberabin.com
   Attorney for Leslie Robert Evans and Leslie
   Robert Evans & Associates, P.A.                     Attorney for Gerry Matthews




                                                   8
Case 9:16-cv-81871-KAM Document 650 Entered on FLSD Docket 06/22/2020 Page 9 of 9




   Christopher W. Kammerer, Esq.                 Philip Joseph Landau, Esq.
   Kammerer Mariani PLLC                         Shraiberg, Landau & Page, P.A.
   1601 Form Place, Suite 500                    2385 NW Executive Center Drive, Suite 300
   West Palm Beach, FL 33401                     Boca Raton, Florida 33431
   Email: ckammerer@kammerermariani.com          Email: plandau@slp.law

   Attorneys for Robert Matthews, Maria
   Matthews, Bonaventure 22, LLC, Mirabia
   LLC, Alibi, LLC, Palm House, LLC, 160 Royal
   Palm, LLC, and Palm House PB, LLC

                                                 Baoping (“Effie”) Liu,
                                                 Room 1201, Building C
                                                 Dachong Business Center, Nanshan District
                                                 Shenzhen, 51800 P.R. China
                                                 Effie.Liu@huameiim.com


   Mandel & Mandel LLP                           Ballard Spahr LLP
   Alfred I. DuPont Building                     1735 Market Street, 51st Floor
   169 East Flagler Street, Suite 1200           Philadelphia, PA 19103
   Miami, Florida 33131                          Tel: (215) 864-8838
   Tel: (305) 374-7771                           Fax: (215) 864-8999
   Fax: (305) 374-7776                           Email: karetnicka@ballardspahr.com
   Email: nsm@mandel.law                         hardyp@ballardspahr.com
                                                 Aliza Karetnick, Esq.
                                                 Nicholas Kato, Esq.
                                                 Peter Hardy, Esq. (admitted pro hac vice)
                                                 Mary Treanor, Esq. (admitted pro hac vice)
   Counsel for Defendants PNC Bank, N.A.         Juliana Carter, Esq. (admitted pro hac vice)
   and Ruben Ramirez, an individual              Counsel for Defendants PNC Bank, N.A.
                                                 and Ruben Ramirez, an individual
   Joseph Walsh, Sr.                             Joseph Walsh, Jr.
   9200 Belvedere Road, Suite 202                9200 Belvedere Road, Suite 202
   Royal Palm Beach, Florida 33411               Royal Palm Beach, Florida 33411
   Email: joedirect@gmail.com                    Email: jwalshjr@gmail.com




                                             9
